April 19, 2016




                                JUDGMENT

                 The Fourteenth Court of Appeals
                    MICHAEL JUSTIN JACOBS, Appellant

NO. 14-15-00028-CV                         V.

                           ADANA ALT, Appellee
                     ________________________________

       This cause, an appeal from the judgment signed, August 29, 2014, was heard
on the transcript of the record. We have inspected the record and find no error in
the judgment. We order the judgment of the court below AFFIRMED. We order
appellant, Michael Justin Jacobs, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.